Citation Nr: 0122339	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  97-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left first metacarpal with amputation of the 
distal left thumb, arthritis of the left thumb, arthritis 
affecting the second metacarpal and navicular articulation, 
and, carpal tunnel syndrome (left hand and wrist disability), 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for a right hand 
disability, to include on a secondary basis.

3.  Entitlement to a total rating based on  unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in New 
Orleans, Louisiana.  


REMAND

The Board remanded the matters on appeal in February 2001, in 
order to obtain records from the Social Security 
Administration (SSA), and additional medical evidence, to 
include VA examinations containing an opinion as to the 
current severity of service-connected left hand and wrist 
disorders, to include the impact of such on the veteran's 
employability, and an opinion as to the nature and etiology 
of a claimed right hand disorder.  A review of the claims 
file reflects that SSA records and a private medical 
statement have since been associated with the claims file.  
Any pertinent evidence submitted by the veteran or 
representative which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(2000).  The veteran has not waived his right to initial RO 
consideration of this evidence.  

Upon review of the claims file it further appears that the 
requested VA examinations were scheduled and pending, when 
the claims file was sent to the Board in July 2001.  It is 
unclear whether such examinations were ever accomplished, 
insofar as the claims file is absent any post-remand 
examination reports.  Moreover, the claims file contains no 
documentation of RO readjudication of the matters on appeal 
since the Board's remand.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should ascertain whether the 
VA examination requested in the Board's 
February 2001 remand has been 
accomplished, and if so, associate the 
completed examination report with the 
claims file.  Otherwise, the RO should 
arrange for a VA examination of the 
veteran by a physician with appropriate 
expertise to determine the nature, extent 
and etiology of any currently present 
right hand disability and to determine 
the current degree of impairment from the 
service-connected left hand and wrist 
disability.  The claims file must be made 
available to and reviewed by the 
examiner.  Any necessary tests or 
studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected residuals of a fracture 
of the left first metacarpal with 
amputation of the distal left thumb, 
arthritis of the left thumb, arthritis 
affecting the second metacarpal and 
navicular articulation, and carpal tunnel 
syndrome.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
atrophy, sensory impairment, 
incoordination, weakened movement and 
excess fatigability on use should be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  

The examiner should provide an opinion on 
the impact of the service-connected 
disability on the veteran's ability to 
work.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as to 
whether any currently present right hand 
disorder is etiologically related to 
service or was caused or worsened by the 
service-connected left hand and wrist 
disability. If the examiner is of the 
opinion that the right hand disability 
was aggravated by the service-connected 
disability, he should identify the 
increase in disability due to the 
service-connected disability.  If the 
examiner finds that any identified right 
hand disability is etiologically related 
to service or service-connected 
disability, the examiner should provide 
an opinion on the impact of the right 
hand disability on the veteran's ability 
to work.

The examiner should provide the 
supporting rationale for each opinion 
expressed.

2.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001), and 
the implementing regulations.  

3.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  

The veteran need take no action until otherwise notified by 
the RO.  The veteran is advised, however, that the 
examination requested in this remand is necessary to evaluate 
his claims, and that a failure to report for scheduled 
examination, without good cause, could result in the denial 
of those claims.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


